DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13, 16-18 and 20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim based on the election made without traverse in the reply filed on 2/8/22. Claims 13 and 20 were canceled in the response filed 9/9/22.

Applicant’s election without traverse of claims 1-10 in the reply filed on 2/8/22 is acknowledged. Claim 9 was canceled in the response filed 9/9/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3, 7, 10, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0172085 A1 to Arnold et al. (hereinafter Arnold).
Regarding claim 1, Arnold discloses a magnetic micro-particle (para [0011]) comprising one or more magnetic nanomaterials selected from a group that includes magnetic nano-wires and nanorods (para [0031]). The magnetic nano-wires may comprise a surface coating such as a dielectric shell (para [0042]) or polymer (para [0068]).  The shells are shown as conformal in Fig. 2B.  A conformal shell surrounding one nano-wire provides a composite particle with a substantially ellipsoid shape.  See the particles of Fig. 2D.  
The nano-wires have a length of 50-100 nm (para [0058]), which overlaps the instantly claimed range of between 20 and 100 nm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’. The nano-wires have a diameter of 10-50 nm (para [0057]).
The nano-wire has a length of 50-100 nm (para [0058]) and a diameter of 10-50 nm (para [0057]), with a coating or shell thickness of 0.5 to 20 nm (para [0050]).  As discussed above, this is a substantially ellipsoid particle. The substantially ellipsoid particle has a length (major axis a) of 51 to 140 nm and a diameter (minor axis b) of 11 to 90 and therefore teaches an eccentricity of 0.598 to 0.989, which falls within the instantly claimed range of between 0.3 and 1.

Regarding claim 2, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the micro-particle comprises a polymer (coating, para [0068]).

Regarding claim 3, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the magnetic nano-wire is immobilized within the micro-particle (one nano-wire in a shell, as discussed above, para [0011], [0031] and [0042]).

Regarding claim 7, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires are superparamagnetic (para [0061]).

Regarding claim 10, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a ratio of a length (50-100 nm, para [0058]) to a width (diameter of 10-50 nm, para [0057]) of 1 to 10, which overlaps the instantly claimed range of between 2 and 10. See MPEP 2144.05(I), cited above. 

Regarding claim 31, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a length of 50 to 100 nm (para [0058]), which overlaps the instantly claimed amount of approximately 50 nm.  See MPEP 2144.05(I), cited above. 

Regarding claim 32, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a ratio of a length to a width of 1 to 10, as discussed above, which overlaps the instantly claimed amount of approximately 5.  See MPEP 2144.05(I), cited above. 

Response to Arguments
The election from the 2/8/22 response is restated for clarification.  The elected claims were 1-10.  The withdrawn claims were 13, 16-18 and 20.  The amendment filed on 9/9/22 was based on the assumption that claims 1-10 were not withdrawn. This assumption is correct.

Applicant’s arguments, see page 6, filed 9/9/22, with respect to Rosenweig have been fully considered and are persuasive.  The reference teaches nanorods that are at least 1 µm long, which is substantially larger than the range of between 20 and 100 nm set forth in the newly amended claims. 
Therefore, the 102(a)(1) rejection of claims 1 and 3-8 as anticipated by Rosenweig has been withdrawn. 
The 103 rejection of claims 10, 29, 30 and 32 as obvious over Rosenweig has also been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 9/9/22, with respect to Arnold have been fully considered.  Applicant argues that Arnold does not teach “particles” comprising nanorods as set forth in the instant claims but rather teaches a “structure” comprising nanoparticles in a matrix.  Applicant further argues that the shape of the nanocomposite structure is solely defined by the shape of the molds in which the nanoparticles and matrix are assembled. It is agreed that the plurality of nanoparticles in the matrix as disclosed by Arnold is not a plurality of nanoparticles in a microparticle as set forth in the instant claims.  Neither does Arnold teach a microparticle wherein a maximum dimension of the microparticle is 1 µm to 1 mm
Therefore, the 103 rejection of claims 4-6, 29 and 30 as obvious over Arnold has been withdrawn.
However, the reference does teach a particle comprising magnetic nanomaterials of a variety of sizes, shapes, surface coatings and magnetic properties (para [0011]).  The magnetic nanomaterial is selected from a group that includes magnetic nanoparticles, nanowires and nanorods (para [0031]).  The nanorods or nanowires have a length of 50-100 nm (para [0058]), which overlaps the instantly claimed range of between 20 and 100 nm.  See MPEP 2144.05(I), cited above. The individual nanowires, can comprise surface coatings such as oxide (para [0042]) and dielectric (para [0049]) shells and polymers (para [0068]). Therefore, the reference does teach a magnetic microparticle comprising one nanowire with a coating or shell wherein the nanowire has a length of 50-100 nm, which overlaps the instantly claimed range.  As discussed above, the coating provides a substantially ellipsoid particle with a length (major axis a) of 51 to 140 nm and a diameter (minor axis b) of 11 to 90 and therefore teaches an eccentricity of 0.598 to 0.989, which falls within the instantly claimed range of between 0.3 and 1.  It is noted that the individual coated nanowire is disposed in a matrix phase.  The transitional phase “comprising” in the claims allows for the presence of additional components such as a matrix phase. 
Therefore, the 103 rejection of claims 1-3, 7, 10, 31 and 32 as obvious over Arnold stands. 
The 103 rejection of claim 9 as obvious over Arnold is moot because the claim has been canceled. 

Applicant’s arguments, see page 9, filed 9/9/22, with respect to Caracci have been fully considered and are persuasive.  The magnetic nanoparticles of Caracci have a length of at least 200 nm, which is substantially larger than the range of between 20 and 100 nm as set forth in the newly amended claims.  Fig. 1 of Caracci shows the magnetic nanoparticles (136) having a spherical cross-section but does not further disclose the shape of nanoparticles 136.  Therefore, Caracci does not teach nanowires as set forth in  the instant claims.
Therefore, the 103 rejection of claims 1-8 and 28-30 as obvious over Caracci has been withdrawn. 

Applicant further argues that the methods of Caracci and Rosenweig are different from the method of Arnold. However, the method claims are withdrawn from consideration.  No rejections were made over methods.

Allowable Subject Matter
Claims 4-6, 8 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Arnold, teaches a microparticle comprising a single nanowire in shell but does not teach or suggest a plurality of nanowires in a microparticle, nanowires comprising magnetite or microparticles comprising polycaprolactone or a maximum dimension between 10 and 300 µm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734